 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSICA H. JORDAN,                                No. 2:18-cv-02717-KJM-AC
12                        Plaintiff,
13            v.                                        ORDER
14    NATIONSTAR MORTGAGE LLC, et al.,
15                        Defendants.
16

17

18                   Plaintiff alleges Nationstar serviced her mortgage loan and made false statements

19   to plaintiff related to the loan modification process, drawing out the loan modification application

20   process, and threatened plaintiff with foreclosure four times. Defendant now moves to dismiss

21   plaintiff’s first amended complaint. As explained below, the court GRANTS the motion IN

22   PART with respect to plaintiff’s claims under the California Civil Code section 2923.5 (formerly

23   § 2923.55), and negligence and negligence per se and DENIES the motion IN PART as to

24   plaintiff’s claims under the California Rosenthal Fair Debt Collection Practices Act, California

25   Civil Code section 1788, et seq., and violation of California Business & Professions Code section

26   17200 Unfair Competition Law (“UCL”). Furthermore, the court STRIKES plaintiff’s claims for

27   declaratory relief and slander of title.

28
                                                       1
 1   I.     BACKGROUND
 2                  The court set forth the relevant facts in its order on the defendant’s first motion to
 3   dismiss and incorporates them by reference here. Order, ECF No. 26.
 4                  In that order, the court dismissed plaintiff’s claims for declaratory relief,
 5   cancellation of instruments and slander of title, without leave to amend. Id. The court notes the
 6   plaintiff includes these claims in her first amended complaint. The court dismissed plaintiff’s
 7   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) claims under California Civil Code
 8   section 1788 et seq., with leave to amend. In its order on the first motion to dismiss, the court
 9   explained that the first amended complaint should clearly make factual allegations necessary to
10   put defendant on notice of plaintiff’s claims and to allow this court to determine the sufficiency of
11   her allegations. Id. The court dismissed plaintiff’s Negligence and Negligence Per Se claims with
12   leave to amend if possible. Id. The court also dismissed plaintiff’s claim under California
13   Business & Professions Code section 17200 Unfair Competition Law (“UCL”) with leave to
14   amend if possible. Id. The court explained this latter claim could not proceed without the
15   necessary causal connection between defendant’s alleged actions and plaintiff’s alleged financial
16   injury. Id.
17                  In her first amended complaint (“FAC”), plaintiff now alleges six claims,
18   including claims for declaratory relief and slander of title despite the court’s prior dismissal of
19   these claims without leave to amend: (1) declaratory relief, (2) slander of title, (3) violation of
20   California Civil Code section 2923.5 (formerly § 2923.55), (4) violation of the California
21   Rosenthal Fair Debt Collection Practices Act, California Civil Code section 1788, et seq., (5)
22   negligence and negligence per se, and (6) violation of California Business & Professions Code
23   section 17200 (“UCL”). FAC, ECF No. 31. Defendant Nationstar Mortgage, LLC d/b/a Mr.
24   Cooper, (Nationstar) moves to dismiss each of plaintiff Jessica H. Jordan’s claims in her first
25   amended complaint. Mot., ECF No. 39. Plaintiff opposed defendant’s motion to dismiss. Opp’n,
26   ECF No. 47. Defendant replied to the opposition. Reply, ECF No. 50. Given the court’s prior
27   dismissal of the declaratory relief and slander of title claims without leave to amend, it need not
28
                                                        2
 1   reach the merits of defendant’s motion regarding those claims, which the court STRIKES from
 2   plaintiff’s first amended complaint.
 3             The court also does not reach the merits of the motion as directed to plaintiff’s claims
 4   under the California Civil Code section 2923.5, negligence and negligence per se; because
 5   plaintiff has simply included them again here without curing the deficiencies identified in the
 6   court’s prior order, ECF No. 26, they are DISMISSED now without leave to amend. See DCD
 7   Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (“[A] district court’s discretion
 8   over amendments is especially broad ‘where the court has already given a plaintiff one or more
 9   opportunities to amend his complaint....’”) (quoting Mir v. Fosburg, 646 F.2d 342, 347 (9th Cir.
10   1980)).
11
                      Defendant has also filed a request for judicial notice (ECF. No. 41). The court
12
     need not consider the documents covered by the request in resolving the pending motion and so
13
     declines to consider any exhibits beyond the complaint.
14

15   II.       ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT (CLAIM 4)
16                    Defendant seeks dismissal of plaintiff’s claim under the Rosenthal Act on the basis
17   that plaintiff’s first amended complaint fails for lack of specificity. Reply at 2, 6-7. In other
18   words, it says that plaintiff has failed to plead any conduct that was not part of the ordinary
19   foreclosure process. Id. Plaintiff asserts that “the definition of ‘debt collector’ in the Rosenthal
20   Act applies to home loan servicers who engage in debt collection practices in attempting to obtain
21   repayment of home loan debt.” Opp’n at 6-7. Plaintiff relies on Davidson v. Seterus, Inc., 21
22   Cal. App. 4th, 283, 284 (2018), where the court held that the Rosenthal Act, like other “civil
23   statutes [,] for the protection of the public are, generally, broadly construed in favor of that
24   protective purpose.” (quoting People ex rel. Lungren v. Superior Court 14 Cal.4th 294, 313
25   (1996)). Opp’n at 6-7. In reply, defendant argues that “[t]he conduct at issue in Davidson was
26   allegedly abusive telephone calls, not the act of foreclosure” and the Davidson court recognized
27   “an exemption” for defendant as “a trustee under a deed of trust.” Reply at 6.
28   /////
                                                         3
 1                  Plaintiff has pleaded conduct distinct from the ordinary foreclosure process.
 2   Specifically, plaintiff pleads that defendant used “false, deceptive and misleading statements in
 3   connection with their [sic] efforts to collect on a note and deed of trust.”1 FAC ¶ 80. Plaintiff
 4   alleges that “[s]tarting in 2013, Nationstar threatened Plaintiff with foreclosure four times.” Id. ¶
 5   49. Plaintiff asserts she had been paying the homeowner’s insurance and property taxes and “was
 6   paid current” when defendant “began servicing her loan” and “paid for Plaintiff’s homeowner’s
 7   insurance and property taxes through an escrow account” because it was “[Nationstar’s] practice.”
 8   Id. ¶¶ 41-44. Plaintiff’s allegations are similar to those other courts have found sufficiently allege
 9   debt collection activities beyond the scope of the ordinary foreclosure process under the
10   Rosenthal Act. See, e.g., Walters v. Fidelity Mortg. of CA, 730 F.Supp.2d 1185, 1203 (E.D. Cal.
11   2010) (“plaintiff’s claim arises out of debt collection activities beyond the scope of the ordinary
12   foreclosure process” where “the gravamen of plaintiff’s claim is that [loan servicer] engaged in a
13   pattern of improper misconduct in the course of servicing her loan”). Defendant’s reliance on this
14   court’s decision in London v. Wells Fargo Bank, N.A., 2018, No. 2:17-cv-00687-KJM, 2018 WL
15   621262, at *8 (E.D. Cal. Jan. 29, 2018), is misplaced. This decision was superseded by London v.
16   Wells Fargo Bank, N.A., 2018, No. 2:17-cv-00687-KJM, slip op. at 4 (E.D. Cal. Sept. 5, 2018), in
17   which the court found plaintiff’s “alleged debt collection practices by Wells Fargo [were]
18   sufficient to withstand a motion to dismiss.” Id.
19                  Plaintiff also pleads similar allegations to those at least one other court has found
20   persuasive under the Rosenthal Act. In Schrupp v. Wells Fargo Bank, N.A., No. 2:16-00636
21   WBS KJN, 2016 WL 3753326, at *7 (E.D. Cal. July 13, 2016), the court reasoned multiple
22   allegations in plaintiff’s complaint showed Wells Fargo “engaged in conduct beyond enforcing
23   the original deed of trust.” Id. For instance, the plaintiff had alleged Wells Fargo made “false,
24   deceptive, or misleading” statements to plaintiff about providing him a loan modification if he
25   made trial period plan payments. Id. And plaintiff alleged Wells Fargo used “unfair or
26
            1
27            Nationstar Mortgage LLC is the only remaining defendant in this case. The court notes
     that any reference to another party previously named as a defendant is for background
28   information only.
                                                         4
 1   unconscionable means to collect the debt” when it “provided mixed messages about whether the
 2   rejection of the modified payment in January 2012 was an error.” Id. The court held plaintiff had
 3   “stated a plausible claim under the Rosenthal Act” and denied Wells Fargo’s motion to dismiss.
 4   Id.
 5                  Here, plaintiff has pleaded defendant “were ‘debt collectors’ [sic] engaging in
 6   ‘debt collection’ practices” under the Rosenthal Act. FAC ¶ 49. Starting in 2013, plaintiff
 7   alleged she paid “approximately $25,000” to reinstate the loan. Id. The second time, she made a
 8   “$21,000 payment to Nationstar to avoid foreclosure.” Id. The third time, in 2015, “Plaintiff
 9   borrowed $14,000 from a family member to reinstate.” Id. Plaintiff also alleges she contacted
10   defendant’s “settlement monitor, Michael Bresnick” who “repeatedly indicated the possibility to
11   Plaintiff of receiving relief in the form of a loan modification” because she “met the criteria for
12   providing one.” Id. ¶¶ 51-52. The court finds these allegations similar to those in Schrupp, 2016
13   WL 3753326, at *7.
14                  Defendant relies on cases that stand for the general proposition that “foreclosure
15   pursuant to a deed of trust does not constitute debt collection under the [Rosenthal Act]” (Reply
16   at 6) which does not address the conduct at issue here: conduct distinct from the ordinary
17   foreclosure process. See, e.g., Gardner v. Am. Home Mortg. Servicing, Inc., 691 F. Supp. 2d
18   1192, 1198 (E.D. Cal. 2010); Morgera v. Countrywide Home Loans, Inc., No.
19   209CV01476MCEGGH, 2010 WL 160348, at *3 (E.D. Cal. Jan. 11, 2010). The court is not
20   persuaded by these cases. In Reyes v. Wells Fargo Bank, N.A., No. C-10-01667 JCS, 2011 WL
21   30759, at *19 (N.D. Cal. Jan. 3, 2011), the court rejected the contention that defendant Wells
22   Fargo, as a mortgage servicer, was not a debt collector under the Rosenthal Act. 2011 WL 30759,
23   at *19-20. Although the Reyes court, as have many other district courts, reasoned the foreclosure
24   process alone was “not actionable” under the Rosenthal Act, the court found allegations there
25   were based “not on the mere act of foreclosure but rather, on allegedly deceptive statements” that
26   were “beyond the scope of the ordinary foreclosure process.” Id. at 20. The court finds the Reyes
27   court’s reasoning persuasive.
28   /////
                                                        5
 1                  Defendant’s attempt to distinguish Davidson v. Seterus, Inc., 21 Cal.
 2   App. 5th, 283 (2018), as not involving the act of foreclosure, but rather allegedly abusive
 3   telephone calls, is unavailing. See Reply at 6-7; see also Corvello v. Wells Fargo Bank, NA, 728
 4   F.3d 878, 885 (9th Cir. 2013), amended on reh’g in part (9th Cir. 2013) (“The district court,
 5   while dismissing the claim on other grounds, correctly recognized that Wells Fargo was engaged
 6   in debt collection”). Here, plaintiff’s allegations fall under the statutory definition of “debt
 7   collection” under the Rosenthal Act. Under the Rosenthal Act, “debt collection” is “any act or
 8   practice in connection with the collection of consumer debts.” Cal. Civ. Code § 1788.2(b).
 9   “Consumer debt” is “money, property or their equivalent, due or owing or alleged to be due or
10   owing from a natural person by reason of a consumer credit transaction.” Id. § 1788.2(f). And a
11   “consumer credit transaction” is “a transaction between a natural person and another person in
12   which property, services or money is acquired on credit by that natural person from such other
13   person primarily for personal, family, or household purposes.” Id. § 1788.2(e). Where the claim
14   arises out of debt collection activities “beyond the scope of the ordinary foreclosure process,” a
15   remedy may be available under the Rosenthal Act. Reyes, 2011 WL 30759, at *19 (N.D. Cal.
16   Jan. 3, 2011) (citing Walters v. Fidelity Mortgage of California, Inc., 2010 WL 3069341, at *15
17   (E.D. Cal. Aug. 4, 2010) (mortgage servicer that regularly billed plaintiff and collected payments
18   on her mortgage debt was “debt collector” under Rosenthal Act and that plaintiff stated claim
19   under the Act based on allegation that mortgage servicer engaged in pattern of improper conduct
20   ultimately resulting in foreclosure). Further, a “debt collector’s failure to comply with ‘any
21   provision’ of the federal FDCPA is sufficient to establish liability under that statute (and, by
22   extension, California’s Rosenthal Act)”. Herrera v. LCS Fin. Servs. Corp., No. C09-02843
23   TEH, 2009 WL 5062192, at *4 (N.D. Cal. Dec. 22, 2009).
24                  Plaintiff has alleged this case involves modification of her homeowner’s mortgage
25   loan “on the real property commonly known as 9711 Mindy Lane, Wilton, CA 95693.” FAC ¶ 1.
26   To survive dismissal, plaintiff needs only to plead a claim that is plausible on its face. Bell
27   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plaintiff has alleged debt collection
28   practices by defendant sufficient to withstand a motion to dismiss.
                                                         6
 1                   The court DENIES defendant’s motion to dismiss plaintiff’s fourth claim for
 2   violations of the Rosenthal Act.
 3   III.    UNFAIR COMPETITION LAW (CLAIM 6)
 4                   Defendant contends this claim fails as a matter of law because plaintiff has not
 5   suffered any injury in fact and therefore lacks standing under California’s Unfair Competition
 6   Law (“UCL”). Reply at 9 (citing FAC ¶¶ 113-115, 118). Defendant also argues, “Even if
 7   Plaintiff’s allegations were sufficient for a determination that she has standing, . . . she fails to
 8   allege conduct by Nationstar that violated a statute, was ‘false and deceptive’ or which was likely
 9   to deceive the public” Id. at 9-10. According to defendant, plaintiff’s claim fails to allege any of
10   the three statutory prongs sufficiently to state a UCL claim. Id.
11                   Defendant argues, “Plaintiff’s allegation that attorney’s fees qualify as ‘damages’
12   under the UCL is simply wrong.” Reply at 9. Defendant relies on a summary judgment case,
13   Tamburri v. SunTrust Mortg., Inc., No. C-11-02899-DMR, 2013 WL 4528447, at *10 (N.D. Cal.
14   Aug. 26, 2013), in which the standard is not the same as that applicable to plaintiff’s UCL claim
15   here, because the court in resolving the pending motion does not consider the ultimate question
16   “whether a practice is deceptive” if the pleadings are adequate. See Kowalsky v. Hewlett-Packard
17   Co., 771 F. Supp. 2d 1156, 1159 (N.D. Cal. 2011) (“California case law clearly establishes that a
18   UCL violation for fraudulent business practices is distinct from common law fraud and does not
19   require a plaintiff to plead and prove the elements of a tort.”); London, 2018, No. 2:17-cv-00687-
20   KJM, 2018 WL 621262, at *8 (“In any event, whether a business practice is deceptive is usually a
21   question of fact not appropriate for decision on a motion to dismiss”).
22                   In opposition, plaintiff contends her “allegations of substantive statutory violations
23   of the HBOR and RFDCPA are sufficient” to proceed on a claim of unlawful business act or
24   practice under the UCL. Opp’n at 10. For the reasons stated above, the court has found that the
25   first amended complaint alleges sufficient facts to show a violation of the Rosenthal Act.
26   Therefore, the first amended complaint also states a claim under the UCL to the extent that claim
27   is based on defendant’s alleged violation of the Rosenthal Act. See Reyes, 2011 WL 30759, at
28   *21 (citing People v. McKale, 25 Cal.3d 626 (1979)).
                                                          7
 1
                    A claim for unfair competition under California’s UCL law may be brought “by a
 2
     person who has suffered injury in fact and has lost money or property as a result of the unfair
 3
     competition.” Cal. Bus. & Prof. Code § 17204. “[O]ut-of-pocket expenses or money spent [is] a
 4
     financial harm that constitute[s an] ‘injury in fact’ for purposes of standing under the UCL and in
 5
     federal court.” Janti v. Encore Capital Grp., Inc., No. 09CV1969 JLS (CAB), 2010 WL
 6
     3058260, at *7 (S.D. Cal. Aug. 3, 2010) (quoting Troyk v. Farmers Group, Inc. 171 Cal. App. 4th
 7
     1305, 1346 (2009)); see also Khan v. K2 Pure Sols., LP, No. 12-CV-05526-WHO, 2013 WL
 8
     6235572, at *3 (N.D. Cal. Dec. 2, 2013) (“[T]he Court remains persuaded that the attorney’s fees
 9
     the plaintiffs expended in defending against K2’s lawsuits is [sic] sufficient to give them standing
10
     under the UCL”).
11
                    Plaintiff sufficiently pleads her UCL claim, correcting the deficiencies in the
12
     original complaint. See ECF No. 26. Plaintiff alleges defendant “engaged in ‘unfair’ practices
13
     under the UCL by making the false statements to plaintiff related to the loan modification
14
     process, adding fees to the loan balance that were unwarranted after purposefully drawing out the
15
     loan modification application process and proceeding with foreclosure.” FAC ¶ 115. Plaintiff
16
     alleges similar facts to those in West v. JPMorgan Chase Bank, N.A., 214 Cal. App. 4th 780, 805
17
     (2013). There, the California Court of Appeal held plaintiff’s allegations, which included that
18

19   defendant bank “made misrepresentations regarding a borrower’s right and ability to challenge

20   the bank’s calculation of the [net present value],” “made misrepresentations about pending

21   foreclosure sales” and “wrongfully had trustee’s sales conducted when the borrower was in

22   compliance with a [trial payment plan],” were sufficient to allege the defendant bank “engaged in

23   unfair business practices under any of the three definitions.” Id. Defendant’s assertion here that

24   “Plaintiff’s attempt to attribute purported ‘harm to her credit’” “after she filed two bankruptcies”

25   is “unreasonable in the extreme,” Reply at 8, does not undercut plaintiff’s allegations of post-

26   bankruptcy payments. See FAC ¶ 49. The court finds that plaintiff has standing based on her

27   payments to defendant and that plaintiff states a claim based on her allegations of unfair, unlawful

28   and fraudulent business practices.
                                                        8
 1
                    The court DENIES defendant’s motion to dismiss plaintiff’s sixth claim under the
 2
     UCL.
 3

 4   IV.    CONCLUSION

 5                  The court STRIKES plaintiff’s claims for declaratory relief and slander of title.

 6   The motion is GRANTED IN PART as to plaintiff’s third claim under California Civil Code

 7   section 2923.5 (formerly § 2923.55), and fifth claim for negligence and negligence per se,

 8   without leave to amend for failure to correct the deficiencies previously explained. See Order,

 9   ECF No. 26 at 6-9. The motion is DENIED IN PART as to plaintiff’s fourth claim for violation

10   of the California Rosenthal Fair Debt Collection Practices Act, California Civil Code section

11   1788, et seq., and sixth claim for violation of California Business & Professions Code section

12   17200, California’s Unfair Competition Law (“UCL”). Defendant shall file an answer to the

13   claims that survive within fourteen (14) days.

14                  This order resolves ECF No. 39.

15                  IT IS SO ORDERED.

16   DATED: January 24, 2020.

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
